Citation Nr: 1455978	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-23 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee disability, currently
rated as 10 percent disabling.

2.  Entitlement to an increased initial rating for a left knee disability, currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
a May 2006 Rating Decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Atlanta, Georgia.

In December 2013, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for further development.  The AMC continued the previous denial in a March 2014 supplemental statement of the case (SSOC).  The Veteran's claim is now ready for appellate review.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the time period on appeal, the Veteran's service-connected right knee disability has been manifested by arthritis with painful limitation of motion, including flexion limited to 100 degrees; there is no objective evidence of instability, ankylosis, dislocation or removal of simulunar cartilage, or impairment of the tibia and fibula.

2.  Throughout the time period on appeal, the Veteran's service-connected left knee disability has been manifested by arthritis with painful limitation of motion, including flexion limited to 100 degrees; there is no objective evidence of instability, ankylosis, dislocation or removal of semilunar cartilage, or impairment of the tibia and fibula.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation for the service-connected patellofemoral joint syndrome, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (2014).

2.  The criteria for an increased initial evaluation for the service-connected patellofemoral joint syndrome, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided with a notification letter in February 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded VA examinations in June 2009, March 2012, and January 2014.  Taken together, the examinations are adequate because they contain a history obtained from the Veteran and a thorough knee examination relevant to the applicable rating criteria.

Finally, the Board finds that the RO substantially complied with the December 2013 Remand directives.   The Board remanded the Veteran's appeal for an additional VA examination to address range of motion (ROM) testing after repetitive use due to pain.  Additionally, the Board requested the RO to determine whether an extraschedular rating was warranted.  The February 2014 VA examination report included ROM testing after repetitive use due to pain.  Further, the March 2014 SSOC addressed whether an extraschedular rating was warranted.   Accordingly, no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II.  Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. 38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2012).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The applicable rating criteria for evaluating the Veteran's bilateral knee disabilities are contained in 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5257, 5260, and 5261.

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Painful motion of a major joint (such as the knee) caused by degenerative arthritis, where such arthritis is established by X-ray findings, is deemed to be limited motion, and, as such, is entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

DC 5256 provides ratings based on ankylosis of the knee.  A 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is warranted for ankylosis in flexion between 20 and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.

Under DC 5257, slight recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating, and a 20 percent disability rating is in order for evidence of moderate recurrent subluxation or lateral instability.  VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).

DC 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). See VAOPGCPREC 09-04 (September 17, 2004).

Relevant evidence of record includes VA and private treatment records, lay statements, and VA examination reports dated June 2009, March 2012, and January 2014.

Treatment records dated April 2004 through May 2009 reflect ongoing complaints of bilateral knee pain with swelling.  Examination of the knees often revealed tenderness.  The Veteran utilized bilateral knee braces for stability.

Lay statements from the Veteran, his wife, and his employer reflect that he has endured constant knee pain, which affects his mobility.  He also has difficulty working when flare-ups occur.  The Veteran's wife stated that sudden movement has caused his knees to buckle, leading to loss of balance and falling.

VA examination reports reflect complaints of constant, aching and sharp pain in the bilateral knees.  The Veteran also consistently reported weakness, stiffness, swelling, giving way, lack of endurance and fatigability.  He experienced flare-ups with prolonged standing and walking.  He denied a history of heat, redness, locking, subluxation/dislocation, "shin splints," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment, hospitalization or surgery.  He required a brace on the bilateral knees for ambulation.  The Veteran was employed but reported missing days of work due to flare-ups.

Physical examinations revealed weakness, tenderness, and guarding of movement of the bilateral knees.  The January 2014 examiner additionally noted effusion/excessive warmth and discomfort with palpation to prepatellar areas.  All examination reports noted no signs of edema, subluxation, locking pain, ankylosis, genu recurvatum or crepitus bilaterally.  

Range of Motion (ROM) testing revealed flexion to no less than 100 degrees, with consideration of pain.  Although the February 2012 VA examination report noted that the Veteran was unable to perform repetitive-use testing due to pain, the June 2009 and January 2014 examination reports noted that he was able to perform repetitive-use testing with 3 repetitions without additional limitation in ROM.  The January 2014 examiner also indicated that he could not determine or accurately estimate the degree of limitation of motion with flare-ups of pain, fatigue, weakness or incoordination, without resorting to mere speculation.

Based on the above, the Board finds that entitlement to ratings in excess of 10 percent for right and left knee disabilities is not established at any time during the appellate term.  While the Board agrees that 10 percent ratings based on the presence of arthritis and pain is in order under Lichtenfels, there is no evidence of either a compensable limitation of extension or flexion under either DC 5261 or 5260 respectively.  Moreover, the medical evidence of record was negative for subluxation or lateral instability.  Hence, a separate compensable rating is not in order under DC 5257 for either knee.

To afford the Veteran every consideration in connection with the matter on appeal, the Board has considered all potentially applicable DCs under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular DC is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one DC may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).  However, the evidence is negative for ankylosis, dislocation or removal of simulunar cartilage, or impairment of the tibia and fibula.   Thus, other potentially applicable DCs are not applicable in the Veteran's case.  38 C.F.R. § 4.71, DCs 5258, 5259, 5262. 

Because the evidence in this case is not approximately balanced with respect to the merits of the increased rating claim for each knee, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased staged rating for bilateral knee arthritis for the pertinent time periods discussed above must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral knee disability is specifically contemplated by the schedular rating criteria.  The schedular rating criteria, including DCs 5003, 5260, and 5261, specifically provide for disability ratings based on limitation of motion, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2013); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's bilateral knee disability has been manifested by pain and painful motion with at least 100 degrees flexion (with pain) and full extension to 0 degrees, and these symptoms are contemplated by the schedular rating criteria.  The Board has additionally considered ratings under alternate schedular rating criteria as discussed above.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Accordingly, these issues need not be referred for consideration of an extraschedular rating.


ORDER

An initial rating greater than 10 percent for a right knee disability is denied.

An initial rating greater than 10 percent for a left knee disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


